- BB&T Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Third Quarter 2009 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Average Balances and Rates - Year-To-Date 13 Credit Quality 14-15 Credit Quality - Supplemental Schedules 16-17 Capital Information - Five Quarter Trend 18 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 19 Selected Items & Additional Information - Five Quarter Trend 20 Colonial Update 21 NON-GAAP Reconciliation Table 22 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date September 30 % September 30 % 2009 Change 2008 Change Summary Income Statement Interest income $ 1,776 $ 1,821 (2.5 )
